Case 5:20-cv-00182-JPB Document 17 Filed 11/20/20 Page 1 of 3 PageID #: 95




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

MALIK AL MUSTAFA EL-ALAMIN,

                         Plaintiff,

              v.                                                CIVIL ACTION No. 5:20-CV-182
                                                                Judge Bailey

UNITED STATES OF AMERICA FEDERAL          -


BUREAU OF PRISONS, UNKNOWN OFFICER,
Corrections Officer Use of Force Team Member,
                     -



B. FRIEND, Health Services Administrator,
FEDERAL BUREAU OF PRISONS UNIT                -


MANAGER JONES, Unit Manager,

                         Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled mailer came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doe. 15]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on October 28, 2020, wherein he recommends that plaintiffs case be dismissed

without prejudice pursuant to 28 U.S.C.           §   1915(g) and his Motion to Proceed in forma

pauperis [Doc. 11] be denied.

       Pursuant to 28 U.S.C.          §   636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

                                                      1
Case 5:20-cv-00182-JPB Document 17 Filed 11/20/20 Page 2 of 3 PageID #: 96




150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

        In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.     § 636(b)(1); Snyder v. Ridenour, 889
F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

        Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.       § 636(b)(1) and Rule 72(b)(2) of the
Federal Rules of Civil Procedure. Having filed no objections within that time frame, plaintiff

has waived his right to both de novo review and to appeal this Court’s Order pursuant to

28   u.s.c. § 636(b)(1).   Consequently, the R&R will be reviewed for clear error.

        Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doe. 15] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

further ORDERS that plaintiffs complaint [Doe. 1] be DISMISSED WITHOUT

PREJUDICE. Furthermore, plaintiffs Motion to Proceed in forma pauperis [Doe. 11] is

hereby DENIED. This court further DIRECTS the Clerk to enter judgment in favor of the


                                               2
Case 5:20-cv-00182-JPB Document 17 Filed 11/20/20 Page 3 of 3 PageID #: 97




defendants and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se plaintiff.

       DATED: November 20, 2020.



                                                JO      ESTON BAILEY
                                                UNITED STATES DISTRICT JUDGE




                                           3
